DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed 9/20/2022 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…the active acquisition region is settable in a chronologically variable manner with respect to its position on the overall detector surface, the active acquisition region is furthermore settable in one or both of a shape and a dimension, a receiver signal dependent on the setting of the active acquisition region.
The term “settable” does not positively recite the functions disclosed, thus not giving antecedent basis for the limitations reciting “…a receiver signal dependent on the setting of the active acquisition region…” and “…control electronics unit is configured for the ongoing setting of the active acquisition region…”.
	It is suggested that the limitation in question be amended to:
	“…the active acquisition region is configured for  setting in a chronologically variable manner with respect to its position on the overall detector surface, the active acquisition region is furthermore configured for  setting in one or both of a shape and a dimension, a receiver signal dependent on the setting of the active acquisition region…”
	Claim 2-15 are rejected because they depend on claim 1.
Allowable Subject Matter
	Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

With respect to claim 1 , Kiryuu et al disclose: a total station or theodolite for acquiring a position of a target [ taught by figure 1 and figure 2  ], comprising: a radiation source for generating a transmitted radiation [ taught by light source (23) ], a base [ taught by base (4) ], a support, which is fastened on the base so it is rotatable about a first axis of rotation [ taught by rotation shaft (6) and frame unit (7) ], a carrier, which is fastened on the support so it is rotatable about a second axis of rotation [ taught by telescope unit (9) ], which is substantially orthogonal to the first axis of rotation [ rotates vertical vs the horizontal of the frame unit], wherein the carrier has: an exit optical unit for emitting a distance measuring beam provided by at least a part of the transmitted radiation and defining a targeting axis [ taught by telescope (11) ], a settable beam deflection element, which is configured to deflect the distance measuring beam in such a manner that the targeting axis is variable in a defined manner in relation to the carrier by means of actuation of the beam deflection element, and a receiver comprising an overall detector surface, wherein the receiver is configured to acquire distance measurement data based on at least a target reflected part of the returning distance measuring beam incident on the receiver, referred to as received radiation [ taught by the light receiving unit (24) ], a support angle encoder for acquiring first angle data with respect to a rotation of the support about the first axis of rotation [ taught by horizontal angle detector (14) ], a carrier angle encoder for acquiring second angle data with respect to a rotation of the carrier about the second axis of rotation [ taught by vertical angle detector (13) ], an angle determining unit for acquiring third angle data with respect to the alignment of the targeting axis in relation to the carrier, and a computer unit, which is configured to derive the position of the target based on the
distance measurement data and the first, the second, and the third angle data [ distance measuring unit (22) uses the vertical and horizontal angle data to derive target position ], wherein: the total station or the theodolite is configured such that a setting of a section of the overall detector surface as an active acquisition region is carried out [ broadly reads on the light receiving unit (24) in that its detector’s surface is used to acquire reflected signals – the aerial extent of detected light defining a section of the surface ], the active acquisition region is settable in a chronologically variable manner with respect to its position on the overall detector surface, the active acquisition region is furthermore settable in one or both of a shape and a dimension, a receiver signal dependent on the setting of the active acquisition region is generated by received radiation incident on the overall detector surface [ the light receiver unit (24) merely receives light, thus not being dependent on setting an active acquisition region ], and the total station or the theodolite has a control electronics unit, wherein the control
electronics unit is configured for the ongoing setting of the active acquisition region, adapted to the actuation of the beam deflection element, and to derive the distance measurement data based on the receiver signal [ control arithmetic unit (16), although set up to use angular information to determine distance, does not configure the system for the setting of an active acquisition region ].
	Nordenfelt et al (WO 2015/082217 A2) discloses a settable beam deflection element [ taught by deflection module (515) ], which is configured to deflect the distance measuring beam in such a manner that the targeting axis is variable in a defined manner in relation to the carrier by means of actuation of the beam deflection element [ shown by figure 4C ].
	A skilled artisan would have used the deflection element of Nordenfelt et al in combination with the theodolite disclosed by Kiryuu et al to add the capability of acquiring a dense point cloud to the precision provided by a total station – see page 2 of Nordenfelt et al.
	However, a combination of Kiryuu et al and Nordenfelt et al does not produce the entire subject matter of claim 1.
	Therefore, the cited prior art, when taken alone or in combination, does not at least teach or suggest the active acquisition region is settable in a chronologically variable manner with respect to its position on the overall detector surface, the active acquisition region is furthermore settable in one or both of a shape and a dimension, when this subject matter is taken in entire context.
	As a result, claim 1 is allowable over the cited prior art with respect to 35 USC 102 or 103.
	Claim 2-15 are allowable over the cited prior art with respect to 35 USC 102 or 103 because they are dependent on claim 1.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645